NO. 12-18-00205-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

                                                              §        APPEAL FROM THE
 IN THE INTEREST OF V.C. & K.H.,
                                                              §        COUNTY COURT AT LAW NO. 2
 CHILDREN
                                                              §        ANGELINA COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         C.G. appeals the termination of her parental rights. C.G.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                    BACKGROUND
         C.G. is the mother of V.C. and K.H. S.C. is the father of V.C. 1 and J.H. is the father of
K.H.2 On January 23, 2017, the Department of Family and Protective Services (the Department)
filed a first amended original petition for protection of V.C. and K.H., for conservatorship, and for
termination of C.G.’s, S.C.’s, and J.H.’s parental rights. The Department was appointed temporary



         1
           At the conclusion of the trial on the merits, the trial court found, by clear and convincing evidence, that S.C.
engaged in one or more of the acts or omissions necessary to support termination of his parental rights under
subsections (D), (E), (N), and (O) of Texas Family Code Section 161.001(b)(1). The trial court also found that
termination of the parent-child relationship between S.C. and V.C. was in the child’s best interest. Based on these
findings, the trial court ordered that the parent-child relationship between S.C. and V.C. be terminated. The father is
not a party to this appeal.
         2
           At the conclusion of the trial on the merits, the trial court found, by clear and convincing evidence, that J.H.
engaged in one or more of the acts or omissions necessary to support termination of his parental rights under
subsections (D), (E), (N), (O), and (P) of Texas Family Code Section 161.001(b)(1). The trial court also found that
termination of the parent-child relationship between J.H. and K.H. was in the child’s best interest. Based on these
findings, the trial court ordered that the parent-child relationship between J.H. and K.H. be terminated. The father is
not a party to this appeal.
managing conservator of the children, and all the parents were granted limited access to, and
possession, of the children.
         At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that C.G. engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (D), (E), (N), (O), and (P) of Texas Family
Code Section 161.001(b)(1). The trial court also found that termination of the parent-child
relationship between C.G., V.C., and K.H. is in the children’s best interest. Based on these
findings, the trial court ordered that the parent-child relationship between C.G., V.C., and K.H. be
terminated. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         C.G.’s counsel filed a brief in compliance with Anders, stating that counsel diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State,
904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the record
to determine whether counsel is correct in determining that the appeal is frivolous. See Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record that
might arguably support the appeal.3 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).




         3
           In compliance with Kelly v. State, counsel for C.G. certified that he provided her with a copy of his brief,
informed her of her right to file a pro se response, and took concrete measures to facilitate her review of the appellate
record. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). C.G. was given time to file her own brief, but the time for filing
such brief has expired and no pro se brief has been filed.




                                                           2
                                                   DISPOSITION
         We agree with C.G.’s counsel that the appeal is wholly frivolous. Counsel for C.G. has
moved to withdraw.4 However, we overrule counsel’s motion to withdraw. In In re P.M., the
Texas Supreme Court held that the right to counsel in suits seeking the termination of parental
rights extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition
for review.” 520 S.W.3d 24, 27 (Tex. 2016). Accordingly, counsel’s obligation to C.G. has not
yet been discharged. See id. If C.G., after consulting with counsel, desires to file a petition for
review, counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id. at 27–28; see also A.C. v. Tex. Dep’t of Family
& Protective Servs., No. 03-16-00543-CV, 2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct.
5, 2016, no pet.) (mem. op.). Accordingly, we affirm the trial court’s judgment. See TEX. R. APP.
P. 43.2.
Opinion delivered December 12, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



         4
          In his brief, C.G.’s counsel asks that we approve his request to withdraw from providing further legal
representation to C.G. In his letter to C.G., counsel states that he is enclosing a copy of his motion to withdraw along
with his Anders brief. However, the appellate record does not include a copy of counsel’s motion to withdraw.


                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 12, 2018


                                         NO. 12-18-00205-CV


                      IN THE INTEREST OF V.C. & K.H., CHILDREN


                            Appeal from the County Court at Law No. 2
                     of Angelina County, Texas (Tr.Ct.No. CV-00042-17-01)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.